DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the After Final Consideration Program 2.0 (AFCP2) filed on December 14, 2021.
Claims 1 – 21 are pending.
Terminal Disclaimer
The terminal disclaimer filed on January 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,585,551 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for video recording using computerized electronic devices comprising at least a camera where frames are readily extracted and controlled by capturing a preview image based on a set frame rate in response to the electronic device entering an image photographic mode, wherein the captured image comprises a plurality of frames captured during a set period of time relative to when a set preview recording 
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Jung et al. (U.S. 2017/0244897 A1; herein referred as Jung) in view of Borel et al. (U.S. 2017/0076571 A1; herein referred to as Borel) in further view of Chun (2019/0364211 A1; herein referred to as Chun) does not teach separately  or in combination, an article of manufacture, video recording method, and a file distribution method performed by a file distribution server to capture a preview image using a camera included in an electronic device based on a set frame rate and in response to the electronic device entering an image photographing mode, wherein the preview image comprises a plurality of frames captured during a set period of time relative to when a set preview recording instruction is input through a user interface of the electronic device, and therein at least a one time-fake effect is applied to the preview image without the preview image having been compressed, the at least one time-fake effect changing at least one of a play rate or a play order of a portion of the plurality of frames included in an uncompressed version of the preview image, and thus creating a video file of a set format by encoding the uncompressed version of the preview image after the applying of the at least one time-fake effect, wherein the applying the at least one time-fake effect includes receiving a selection for a selected time-fake effect from among a plurality of time-fake effects through the user interface, and the selected time-fake effect is applied to the uncompressed version of the 
Jung is directed to a method and apparatus for providing a still picture and a video as one piece of data when an image capture is performed in an electronic device, the electronic device may include: a camera module including a camera; a display; a memory; and a processor operatively coupled to the camera module, the display, and the memory, wherein the processor is configured to acquire an image through the camera module in response to entering a capture mode, to display the acquired image as a preview image through the display, to acquire a still picture from the image in response to an operational instruction for capturing the still picture, to acquire a video from at least one part of the preview image, to generate a still picture file of an image format based on the still picture and a video, and store the still picture file in the memory.
Borel is directed to improvements in methods of automatic video editing, and more specifically to methods used in automatically creating summaries based on webcam video content, as determined by image analysis, wherein still images or short video events are intermittently transmitted when there is no significant motion detected. When significant motion is detected, video is streamed to the remote server. The images and video can be higher resolution than the bandwidth used, by locally buffering the images and video, and transmitting it at a lower frame rate that extends to when there is no live streaming.
Chun is directed to a system and method for editing video contents automatically, and more particularly, a system and method for editing video contents automatically that may create new shuffled video content automatically through a dividing of video sequences and shuffling of divided video sequences, using an input interface module configured to receive a user input, and a video sequence 
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for performing video recording to create a video file by utilizing a technique of applying at least one time-fake effect to a preview image that has not been compressed.  Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Jung which describes capturing a preview image using a camera included in the electronic device and in response to the electronic device entering an image photographing mode (e.g. an operational instruction for capturing the still picture) ¶ [0014]), wherein the preview image comprises a plurality of frames captured during a set period of time relative to when a set preview recording instruction is input through a user interface(e.g. input – shutter pressed) of the electronic device (see Figs. 4, 8a, 8b, ¶ ¶ [00189-0191], and applying at least one time-fake effect (e.g. start video from an extracted still picture) of the preview image (see ¶ [0130] and creating a video file of a set format by encoding the preview image after the applying the at least one time-fake effect¶¶ [0148 -0149]), Jung  does not teach the changing of play rates or play order when applying a time-fake effect. When considering prior art Borel, in combination with Jung, the combination teaches based on a set frame rate (¶ [0024]), the at least one time-fake effect changing at least one of a play rate or a play order of a portion of the plurality of frames included in the preview image (¶ [0098]), but does not teach receiving a selection for a selected time –fake effect from among a plurality of time-fake effects through the user interface.  When considering prior art Chun, in combination with Jung and Borel, the combination teaches the applying the at least one time-fake effect (see ¶ [0014]) receiving a selection for a selected time-fake effect  (e.g. edit activation input) from among a plurality of time-fake effects through the user interface (see ¶ [0022], ¶ [0046]).  However the prior art combination of Jung, Borel, 
The limitations as recited (applying at least one time-fake effect to the preview image without the preview image having been compressed, the at least one time-fake effect changing at least one of a play rate or a play order of a portion of the plurality of frames included in an uncompressed version of the preview image) and as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 21 – 26:   ¶ ¶ [0063 -0076], Fig. 5) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 21 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444